Citation Nr: 1615153	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, personality disorder, and depressive disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for loss of use of knees/lower limbs, including secondary to inservice exposure to herbicides.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spine disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for detached retina.

8.  Entitlement to service connection for corneal ulcer.

9.  Entitlement to service connection for diabetic retinopathy/diabetic eye disease/loss of vision.

10.  Entitlement to service connection for myopathy/chronic eye pain.

11.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and form September 1978 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran has filed a notice of disagreement with the RO's February 2016 rating decision, which denied entitlement to service connection for ischemic heart disease.  This is an active appeal at the RO.  The RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision if ultimately necessary.    But cf. Manlincon v. West, 12 Vet. App. 238 (1999) (finding that the Board must remand an inactive appeal at the RO after a notice of disagreement had been filed).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In April 2015, the Veteran filed a substantive appeal, VA Form 9, on which she requested a videoconference hearing before the Board at the RO.  This hearing has not been held, and a subsequent withdraw of this hearing request has not been received.  Accordingly, the case is remanded for the following action:  

The Veteran must be scheduled for a videoconference hearing before the Board at the RO, according to the date of her April 2015 request for such a hearing.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

